 RIO DE OROURANIUM MINES, INC.153group of 12 employees; who were among those. laid off on April 20,had been hired for the first time during 1957, and their period ofemployment ranged from 1 month to about 3 months. These 12 em-ployees averaged approximately 7 weeks of work in 1957 up to the timeof hearing.An employee laid off on May 8, 1957, had worked 3 weeksin 1955,3 months and 31/2 months (2 periods) in 1956, and 4 months in1957.Thus it appears that, because of the nature of the Employer'soperations, the bulk of the employees employed in the plastic divisionsince its inception, in March 1955, have worked on an intermittentbasis.We are of the. opinion that some of the employees in questionhave a reasonable expectation of future employment and a substantialinterest in employment conditions at the plant.We accordingly find,on this record, that in addition to the employees actually employedon the_ eligibility date, all employees on laid-off status who have beenemployed by the Employer for a minimum of 280 hours-the equiv-alent of 7 weeks-during the year preceding the issuance of thisDecision and Direction of Election are eligible to vote in the electionsThe Employer contends that the petition should be dismissed be-cause fluctuation in employment due to the newness of the plastic enter-prise means that no useful purpose will be served by an election.Alternatively, it requests the Board to postpone the election until ithas stabilized employment. conditions.During the hearing, testimonyfor the Employer was that the current business-outlook for its plasticproducts appears "very black." , However, it is clear from the evi-d nce` that the employee complement in the plastic department has,in general, progressively increased.On this record, no reason ap-pears to dismiss the petition or postpone the election.Accordingly,we deny the Employer's motion.. F[Text of Direction of Election omitted from publication.]1 SeeUnderwriters-Salroage Company of Now York,99 NLRB-337;The Welch GrapeJuice Company,96 NLRB 214,216; see alsoan Juan Mercantile Corporation,-117NLRB S.Rio de Oro Uranium Mines, Inc.andLocal No. -16,InternationalHod Carriers, Building.and Common LaborersUnionof Amer-ica,AFL-CIO,PetitionerCase No. 33-RC-609.October 25;1957DECISION, ORDER, AND DIRECTIONPursuant, to a stipulation for -certification upon consent election,an election by secret ballot was conducted under -the direction andsupervision of the Regional Director for the Sixteenth Region onJuly 9; 1957, among the employee's in the unit described' in the stipu-119 NLRB No. 25. 154DECISIONS OF NATIONAL LABOR RELATIONS BOARDlation.At the conclusion of the election, a tally of ballots wasfurnished the parties.The tally shows that of the 40 eligible voters,39 cast valid ballots, of which 20 voted for and 19 against the par-ticipating labor organization.The Regional Director, not having received objections to the elec-tion before the close of business on July 16, issued a certification ofrepresentatives to the Union and closed the case on July 17, pursuantto Section 102.61 of the Board's rule.'At 8 a. m. on July 17, 1957,the Employer's objections to conduct affecting the results of the elec-tion were received by mail in the Regional Office of the Board inFort Worth, Texas.On July 29, 1957, the Regional Director issuedhis report on objections in which he found that, since the parties werefurnished a tally of ballots on July 9, 1957, and the Employer's objec-tions were not received at the Regional Office in Fort Worth, Texas,until July 17, 1957, the objections were not timely filed.Conse-quently, he recommended that the objections filed in this proceedingnot be considered.The Employer filed timely exceptions to theRegional Director's report.The Employer contends that its objections to the election weremailed from Albuquerque, New Mexico, "Registered, Special De-livery, Airmail," soon after 1 p. m. on July 15, 1957, to the RegionalDirector for the Sixteenth Region, Fort Worth, Texas, and it ,vasassured by the United States post office that the objections wouldbe received by the Board before the close of business on July 16, 1957.In this case it appears to us that the Employer took every precau-tion necessary to assure compliance with the Board's Rules and Regu-lations governing the filing of objections to the election so that itsobjections,which were mailed, would be received by the 'Board'sRegional Office before the close of business on the fifth day after thetally of ballots was furnished. It is reasonable to assume that inthe normal operation of the United States mails objections to an elec-tion mailed airmail, registered, special delivery, from Albuquerque,New Mexico, on July 15, 1957, to Fort Worth, Texas, should havebeen delivered to the Board's office in Fort Worth, Texas, beforethe close of business on July 16, 1957.As the delay in receiving theobjections in the Board's Regional Office appears not to be attribut-able to the Employer, it would be inequitable to penalize the Em-ployer for the delay.Accordingly, we do not adopt the RegionalDirector's recommendation that the objections be rejected as untimely.'Section 102.61 provides :...Within five days after the tally of ballots has been furnished,any party mayfile . . . objections. .. .If no objections are filed within the time set forth above...the regional directorshall forthwith issue to the parties . . . a certification of representatives...withthe same force and effect as if issued by the Board,and the proceeding will thereuponbe closed. NECCO SALES CORPORATION155We shall, therefore, reopen the .case, set aside the certification, andremand the case to the Regional Director for investigation of theissuesraised by such objections.[The Board set aside the certification issued and reopened the casefor further proceedings.][The Board directed that the Regional Director for the SixteenthRegion shall investigate the issues raised by the objections and shallprepare and serve upon the parties a supplemental report on objec-tions, and shall take such other action as may be necessary, in accord-ance with the Rules and Regulations of the Board.]MEMBERS MURDOCK and BEAN took no part in the consideration ofthe above Decision, Order, and Direction.Necco Sales CorporationandCandy and Confectionery Union,Local 50, RWDSU,AFL-CIO,Petitioner.Case No. 2-RC-9029.October 25, 1957DECISION AND CERTIFICATION OF REPRESENTATIVESOn August 22, 1957, pursuantto astipulation for certification uponconsent election, an election by secret ballot was conducted underthe direction and supervision of the Regional Director for the SecondRegion among the employees in the agreed appropriate unit. Follow-ing the election, the Regional Director served on the parties a tallyof ballots, which showed that of approximately 5 eligible voters, 5cast ballots, of which 3 were cast for and 2 were cast against thePetitioner.No ballots were challenged.On August 27, 1957, the Employer filed timely objections whichalleged that : (1) Promptly after the results of the election werepublished, 3 of the 5 employees who had voted informed the Employerthat they had intended to vote, and to the best of their knowledge hadvoted, against the Petitioner; and (2) apparently a mistake wasmade in marking at least 1 ballot and, thus, the result of the electiondoes not represent the true wishes, at the time of the election, of amajority of the employees who voted.On September .12, 1957, theRegional Director filed his report on objections in which he recom-mended that the objections be overruled and that the Petitioner becertified as the exclusive representative of the employees in the ap-propriate unit.On September 23, 1957, the Employer filed excep-tions to the Regional Director's report.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection with119 NLRB No. 28.